DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method and apparatus for operating a solid state storage device using initialization information stored in NAND-based memory media to perform a quick boot operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art of record, and in particular Kohiga; Akihito (US 20070168724 A1), teach a memory media (Conventional Art Figure 1 in Kohiga teaches a memory media 11); and a controller operably coupled to the memory media (Conventional Art Figure 1 in Kohiga teaches a controller 12/13/14/15/16/17 operably coupled to the memory media 11), wherein the controller is configured to— write initialization information to a region of the memory media before a shutdown of the memory device (Conventional Art Paragraphs [0003]-[0007] on page 1 of Kohiga clearly suggest writing initialization information/data to a region of the memory media before a subsequent shutdown of for use in rapid restart of the system after a subsequent shutdown of) and restart the memory device (Conventional Art Paragraphs [0003]-[0007] on page 1 of Kohiga clearly suggest that the restart operation, which includes shutdown, operates on the entire Information Processing Apparatus 1 comprising Memory Device 11; hence, Kohiga clearly suggests restarting memory device 11) wherein to restart the memory device, the controller is further configured to— initialize the memory device based at least in part on the initialization information (Paragraphs [0003]-[0007] on page 1 of Kohiga clearly suggest wherein to restart the memory device 11, the controller 12/13/14/15/16/17 is further configured to— initialize the memory device 11 based at least in part on the initialization information/data).
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method of operating a memory device having a memory media that includes a first memory region storing a startup table, the method comprising: identifying a memory address stored in the startup table: writing to a second memory region of the memory media associated with the memory address: and rewriting the startup table to the first memory region to invalidate the startup table” as taught by claim 1. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A memory device, comprising: a memory media including a first memory region storing a startup table: and a controller operably coupled to the memory media, wherein the controller is configured to— identify a memory address stored in the 
Claims 2-13 and claims 15-20 depend from respective independent claims 1 and 14; hence, are allowed since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.

Cited Prior Arts
US 6330634 B1 is directed to a method and apparatus for managing boot data and is a good 103 reference.
US 20110060897 A11 is a method and apparatus for managing boot information for booting from non-volatile memory and is a good teaching reference.
US 9424134 B2 is a method and apparatus for managing boot data for portable devices and is a good teaching reference.
US 5734894 A is a method and apparatus for preventing loss of information during reboot after a catastrophic loss of power and is a good teaching reference.
US 6336174 B1 is directed to hardware and a method for a backup system for restoration of data during shutdown and is a good teaching reference.
US 20180232169 A1 is a method and apparatus for writing initialization information to memory before a shutdown and is a good teaching reference since it is also the parent case for the current application.

US 20120004011 A1 is directed to various aspects of managing initialization information for use in restarting a mobile device and is a good teaching reference.
US 20120311312 A1 is directed to on-chip firmware for use in initialization processes for a chip and is a good 103 reference.
US 8954653 B1 is a method and apparatus for defect tracking and storing and allocation map for use at initialization at a restart or shutdown of the system and is a good teaching reference.
US 20050036390 A1 is directed to managing defective data blocks at a restart and was used in the 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112